DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Goldman on 3/8/21.
The application has been amended as follows: 

Please cancel claims 1-9 and 16-22.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claim(s) 10-15 s/are allowable over the following reference(s): Booth (US Pat.: 3134579), which is/are the closest prior art this office has discovered relevant to the claimed feature(s) of: 
Booth describes a device with the structure of Fig. 1.   The first reactor 25 can be considered a first stage housing. Here, the device includes a sliding door (Fig. 1, 6 and col. 1, 
To this first reactor there are several supply means (see Fig. 1).  First, there is 27 where anything, including solids, can be fed into the chute.  Then there is the steam line from 16 where water, in the form of steam, is fed into the reactor (col. 1, lines 53-55).  The other feed-means includes the feed from 20/21 (see Fig. 1), which can supply a solid (col. 1, lines 57-58).  One of these can be considered the water supply and the other the quicklime supply.
Both this reactor and the one next to it (Fig. 1, 7) have paddle sets.
The reference fails to teach that the product made is a hydrated lime.
Therefore, it is clear that Booth does not disclose or suggest the present invention, nor is it obvious over the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 8, 2021